Exhibit 10.2.7

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is effective
December 22, 2011 (the “Effective Date”), by and between Chesapeake Energy
Corporation, an Oklahoma corporation (the “Company”), and [Executive Name], an
individual (the “Executive”). The Company and the Executive are referred to
collectively in this Amendment as the “Parties.”

WHEREAS, the Parties have entered into an employment agreement (the “Employment
Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1.    All capitalized terms used in this Amendment and not otherwise defined
shall have the same meaning in this Amendment as in the Employment Agreement.

2.    The Employment Agreement is amended to delete Subparagraph 4.4.2 in its
entirety.

3.    Except as otherwise amended by this Amendment, the remaining terms of the
Employment Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the Effective Date.

 

Company:

    Chesapeake Energy Corporation     By:               Aubrey K. McClendon    
    Chief Executive Officer Executive:                 [Executive Name]